Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8,12,18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, reference is made to the first and second branch limbs which is unclear whether the limitation further defines branch limbs of the bifurcated stent graft or lower segment of the first bifurcating branch device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Marcade USPN 5676696 (Marcade).
Marcade discloses in Figure 2 a bifurcating branch device 112 formed from a single integral graft material comprising an upper segment having a nonflared portion 131 and a flared portion 130, and a lower segment comprising first and second branch limbs 132/134.
Regarding claims 19-20, the limbs are fully capable of perfusing iliac arteries when implanted at the position of the iliac arteries.



1,2,8,12,18-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Teague EP2837362A1 (Teague).
Regarding claim 1 and 18, Teague disclose a stent graft system (Figure 6) comprising a bifurcated stent graft having a body 62 and branch limbs 72/96, a first bifurcating branch device 2 (figures 1a-1b, paragraph 0018-0019) having a body segment 12 coupled to limb of bifurcated stent graft and first and second branch limbs 18/20, and a first branch extension 38 between first bifurcating branch device 2 and extending into external iliac artery 40.  The proximal end 6 of component 2 is nonflared, a flared portion 4 extends between the proximal end 6 to the distal bifurcated portion 16. The components are implanted in the aorta and external and internal iliac arteries.
Regarding claim 2, second branch extension 42 (Figures 4-6).
Regarding claim 8, all components are independently movable.
Regarding claim 12 the flared portion 4 has increase in diameter between the nonflared portion 6 and lower segment 16.
Regarding claims 19-20 the branch limbs are configured to perfuse the external and internal iliac arteries (Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,8,12,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teague in view of Marcade USPN 5676696.
Teague meets the limitations of claims 1,2,8,12,18-20 as described supra, but may be considered to lack a nonflared proximal portion extending  to a proximal end of the first bifurcating device.  Marcade teaches modular bifurcating branch devices were well known to include a flared portion 130 and nonflared (uniform diameter) end portion 131 for mating with additional graft components (see Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teague’s bifurcating device 2 to include a nonflared proximal end portion as taught in Marcade in order to provide a known alternative mating region for modular graft components.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teague or Teague in view of Marcade as applied to claims 1,2,8,12,18-20 above, and further in view of Landau et al. USPUB 20020058986A1.
Teague meets the limitations of claims 3-7 but is silent as to providing an additional bifurcating branch device and third/fourth branch extensions in the other iliac artery (Teague Figure 6 merely shows the right iliac arteries having a bifurcated stent graft system).  Landau teaches aneurysms may occur in the aorta and both the left and right iliac arteries, and a treatment with bifurcated stent grafts on both iliac artery systems. See paragraphs 0123-0126 and figure 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teague device and method by duplicating the disclosed treatment of the right iliac arteries for the left iliac arteries as taught in Landau in order to treat patients having aneurysms on both sides.

Allowable Subject Matter
Claims 13-14 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774